Order entered July 30, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00760-CV

               HARTFORD ACCIDENT AND INDEMNITY CO., Appellant

                                                V.

                             SEAGOVILLE PARTNERS, Appellee

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-14-01975

                                            ORDER
               Before Chief Justice Wright and Justices Lang-Miers and Stoddart

       We GRANT appellant’s petition for permission to appeal interlocutory order. A notice

of appeal is deemed to have been filed under rule 26.1(b) of the Texas Rules of Appellate

procedure as of today’s date. See TEX. R. APP. P. 28.3(k). Pursuant to the accelerated timetable,

the record is due TEN DAYS from the date of this order. See TEX. R. APP. P. 35.1(b).

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Felicia Pitre, Dallas County District Clerk, and all counsel of record.

                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE